In Habeas Corpus. This cause originated in this court upon the filing of a petition for a writ of habeas corpus. Upon consideration of the application of petitioner Joseph L. Colburn, Jr. for a writ of habeas corpus ad testificandum to permit petitioner to testify in D.D. 88-14, Disciplinary Counsel v. Colburn, IT IS ORDERED by the court that said application be, and the same is hereby, denied. See In re Colburn (1987), 30 Ohio St. 3d 141, 30 OBR 452, 507 N.E. 2d 1138.
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.